Draft Environment and Social Impact Assessment

Project Number: 55205-001
29 April 2022

Lao PDR: Monsoon Wind Power Project
Part 19: Appendix F (part 5)

Prepared by Impact Energy Asia Development Limited (IEAD) for the Asian Development Bank.

This draft environment and social impact assessment is a document of the borrower. The views
expressed herein do not necessarily represent those of ADB's Board of Directors, Management,
or staff, and may be preliminary in nature. Your attention is directed to the “terms of use” section
of ADB's website.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian
Development Bank does not intend to make any judgments as to the legal or other status of any
territory or area.
The business of sustainability

Monsoon Wind Power
Project, Sekong and
Attapeu Provinces, Lao
PDR

Environmental and Social Impact
Assessment

29 April 2022

Project No.: 0598121
Document details

Document title

Monsoon Wind Power Project, Sekong and Attapeu Provinces, Lao PDR

Document subtitle

Environmental and Social Impact Assessment

Project No. 0598121

Date 29 April 2022

Version 2.0

Author Aurora Finiguerra, Cheryl Ng, Elaine Wong, Hoa Tran, Jacopo Ventura, Mingkwan
Naewjampa, Shubhankar Khare, Tirapon Premchitt, Winee Tammaruk

Client Name Impact Energy Asia Development Limited (IEAD)

Document history

ERM approval to issue
Version Revision | Author Reviewed by Name Date Comments
1 4A As above | Kamonthip Ma-Oon, Kamonthip 18-02-22 Draft to
Sabrina Genter, Les Ma-Oon IEAD
Hatton, George
Chatzigiannidis,
Simone Poli, Aniket
Jalgaonkar
1 1.2 As above | As above Kamonthip 25-02-22 Draft to
Ma-Oon IEAD
1 1.3 As above | As above Kamonthip 23-03-22 Draft to
Ma-Oon IEAD and
ADB
1 14 As above | As above Kamonthip 30-03-22 Draft to
Ma-Oon IEAD and
ADB
1 14 As above | As above Kamonthip 21-04-22 Draft to
Ma-Oon IEAD and
ADB
2 21 As above | As above Kamonthip 29-04-22 Final ESIA
Ma-Oon Report

www.erm.com — Version: 2.0

Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022
APPENDIX F BIODIVERSITY BASELINE SURVEY REPORTS

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022
ANNEXES

142
Annex 1a-1. Summary of plant plot by Survey Block (SB1 - Annamite) based on DAFOR

214/t:

14/1-5/t

Survey Block 1 4 13-15/7/2023 J °
|Souladeth, P., Soukhavong. M., Thonphakdy, N., Bouttavong, T. -
Fi 6 Co o o o

‘Warm and hot in the morning

2 Disturbed forests near Ban Dak Taoak, National Protection Area along the border to Vietnam

NA NA

Shifting and cutting wood!

Lower montane evergreen forest dominated by the family Lauraceae and Fagaceae

Forest located in the village, easy to enter and destroy the forest

2 80 4 20 06 10
° 60 ound co 20 or 0 5

120 300

0
‘Acronychia pedunculata A lEndospermum diadenum F Litsea monopetate o
‘Aglaia tomentosa D |Engelhardtia serrata o [Litsea umbellata o
Ainiptyythuen A [Engethardtia cf. roxburghiana o == spd D
[Rnacolose clarke! F _[Engethardtia sp.t 0 (Madhuca plerrel a
‘Anacoiosa griffith Mast. A [Exbucklandia tonkinensis 0 Magnolia braianensis A
‘Agorosa yunnanensis D [Gironniera subsequalis F Magnolia sp. F
‘Astocaspus E [Glachidion eriocarpum 0 [Metiosma cambodiana o

jum piederum F [Glochidion ef. rubrum 0 Monon sp.t R

[Cinnamomum curvifolium o Heynea trijuga ° Nephelium hypoleucum D
‘Gerodendrum cyrtophylium o THorstieigia thoreli F Pinus kesiva °
[Geyera cf. bokorensis ° Knema cf. lento o Pokyalthio A
[Cratoxylum sumatranum F Lindera bokorensis o Polyosma °
[Dacsydium elatum F Lindere sp.2 F Pseuduvaria o
[Diospyros fiipendula F \ithocarpus comeus D ra °
Bipiospora sp.1_ Gi |Lithocarpus garrettianus ° [Quercus sp.1 o
[Diplospora 9p.2 F Lithocerpus pierrei A Quercus sp.2 A
[Eiaeocarpus dubius F [Lithocarpus sp.1. A [Schima crenata D
|Elseocerpus griffithit o [ithocarpus 9p.2 ° Sterculla parviflora 2

DAFOR SCALE: D - Dominant, A- Abundant, F - Frequent, O - Occasional, R - Rare,
‘Red list species to be marked in fist using *
lovasive species to be marked in list using "*

ypes and any

‘DAFOR SCALE: D- Dominant, A- Abundant. F - Frequent, O- Occasional, R- Rare.
Red list species to be marked in list using
Invasive species to be marked in list using

Detailed plant plots of the Survey block 1 as below

144
Plant plot 1.1

Site name 7/13/2023 eager Longitude MIETZOSUREME Monitoring Plot (1D Num!

acing Pe
Surveyors .

Air Tamparature (°C Cloud Cover Warm and hot in the morning

Habitat types pre

nd vegetation description Condi fares and comments (firw, wildlife and human activity)

Fre EM wiicite Human activity

Combined impact se

Lower montane evergreen forest dominated by the family Fagaceae
Forest located in the village, easy to enter and destroy the forest

CIB erbsceous layer

For othar habitats record overall max and mean height of veger
Mean ver eight (cm) ETON Mzx veg height (cm) [ETI
Vegetation cover (3s) EEEHINI Bare ground cover (

ne the habitat types and any notable species (including Red List/invasive)
DAFOR Species DAFOR
[Aglaia tomentosa Teijsm. & Bin, {Uthocarpus corneus (Lour,) Render
‘Acronychia pedunculata (L.) Mig 0 {ithocarpus pierrei (Hickel & A.Camus)
ae OD
/Melicope glomerata (Craib) T.G.Hartiey
aoe =i

Costanopsls scuminatissima (Blume) A.DC, [Monoon sp. Plectocomia plerreane Becc
‘Gnnamomum curvifolium (Lam.) Nees Jouvereus 56.2 Pteridium aquilinum (L) Kuhn

Endospermom diadenum (Mia) Airy Sh

Sterculia parvifiore Roxb Selaginelia wallichl (Hook. & Grev,)
Sympiocos caudata Wail. ex G.Don ‘Smilax glabra Roxb.

‘Gomphandie javanica (Blume) Valeton [Symplocos atriolvaces Mert. & Chun ex HL Tetrastigma

Heynea trijuga Roxb, ex Sirs Zingiber

Horsfieldia thoreli Lecomte

Lasianthus chinensis (Champ, Benth.

DAFOR SCALE: D- Dominant, A - Abundant, F - Frequent, O - Occasional, R - Rare.
Red list species to be marked in list using *
Invasive species to be marked in list using **

145
Plant plot 1.2

Monitoring Plot (ID Number)

Surveyors
Air Temperature (°C)

Habitat types present

For forest habitat describe canopy, understorey and ground flora

Canopy mean height (oy)
Appres age of canopy (yrs)

Monitoring Pot Size

Warm and hat in the morning

Condition

4 impact score

Canopy maan cover (6) POM Unde

Bi

For other habitats racord overail max and mean height of vegeta

Mean veg height (em
Vegetation cover (%)

within the piot that define the habitat types and any notable species (Including Red List/Invanive)

vant scores and come

(fire, wildlife and human activity)
Shifting and cutting wood

Forest located in the village, easy to entes and destroy the forest

‘Glochidion eriocerpom Champ. ex Benth.

Horsfieldia thoreli Lecomte

DAFOR Speces DAFOR
Lithocarpus corneas {Lour.| Rehder o lUthocerpus corneus (Lour.) Rehder o
‘Anacolosa clarkel Pierre F Litsea umbellata (Lour.) Mer a
‘Anacolesa grifithii Mast a Magnolia braianenuis (Gagneo ) Figisr o
[Artocarpas F Magnolia sp. o
Galophiyium pisiferum Planch. & Triana a ‘Meliosma cambodiana Pierre o
Cinnamomum javanicum Blume a [Schima crenata Korth a
[Diplospora sp. F Sterculia parviflora Roxb. .
Flaeocarpus griffith (Wight) AGray a [Stewartia laotica (Gognep) 1) & TL Ming 0
Engethardtia serrata Blume 0 Symplocos atriolivaces Mert. & Chun ex HL U a
F a
F o
°
o
F

Litsea monopetala (Roxb.) Pers

DAFOR SCALE: D - Dominant, A - Abundant, F - Frequent, © - Occasional, R - Rare
Red list species to be marked in list using *
Imvotive species to be marked in list using **

146
Plant plot 1.3

Site name

Date anid Time Monitoring Pict (10 uber) mmm |
Survey |Souladeth, P. Soukhavong. M., Thonphakdy, N., Bouttavong, T. beans be

Air Temperature (

‘Warm and hot in the morning

Habitat types present

Condition assessment scores aad comments (fire, wildlife and human activity)

fire EE wecite PM Shitting and cutting wood

Combined impact sore

Lower montane evergreen forest dominated by the family Lauraceae and Myrtaceae
Forest located in the village, easy to enter and destroy the forest

For forest habitat describe canopy, understorey and ground flora

Canopy meen height im) Understorey maan eight (r] MEMINN Understorey re

spproi age of canopy tyes) (EEGHIEN Bere ground covert) Weter covert) INN Voss Layer mean height rn} ORME Wioss Layer mean cover {¥
For othar habits record overall max and mean height of vegeta’

Mean veg height (cm) EXE Max veg height (cm)

Vegetation cover { Bare ground

DAFOR
[Diospyros fipendule Pierre ex Lecomte

Gironniera subaequalis Planch

Uthocarpus corneus (Lour,) Rehder

Polyaithia parviflora Rid).
Prunus arborea (Blume) Kalkman
Ust of dominant species wit types and any notable specte

Species
Diospyr0s filpendula Perre ex Lecomte

‘[Gronniera suboequalis Planch.

Lithocaspus corneus (Lour.) Rehder

Machilus spt

\Magnotia br is (Gagnep,) Figiar Magy
‘Nephelium hypoleveum Kure

Elaeocarpus dubius DC

[Goniothalamus tamirensis Pierre ex Finet
(Medinilis septentrionalis (W.W.Sm.) HLU
Pohysithia parvifiora Rid.

>|e]mlolo]o|>|>\o]ojale/o/o/o

‘Schima crenata Korth
ax chinensis Hu & Sve Lang

{Symplocon etriolivecea Mert. Chun ex HI
Syzygium sp. (big Ws)

Syeygiom antisepticum:
[Sytygium syrypioides (Miq,) Merr. & LM,

DAFOR SCALE: D - Dominant, A - Abundant, F - Frequent, O - Occasional, R- Rare,
Red list species to be marked in list using *
Invasive species to be marked in list using **

147
Plant plot 1.4

name Date and Time

Monitor Pit tO Narnbec
Monitoring Plt Sve [aire
Surveyors ISouladeth, P,, Soukhavong. M., Thonphakdy, N., Bouttavong, T. 4

Air Temperature (°C} Warm and hat in the morning

Habitat types prevent

Site and vegetation description

Lower montane evergreen forest dominated by the family Lauracese

For forest habitat describe canopy, understorey and ground flo

Canopy mean height (m) py mean
Approx age of canopy (yrs) Bare ground

For other habitats record overall man and mean height of w

Mesnverheisht (cm) EEEINN Max ver heisht fem)
Vegetation cover () TSE ¥

Unt of dominant spacies within the plot that define t yet and anty notable species (including Red List/Invative)

Species DAFOR = DAFOR Species DAFOR

[Acronychia 55.1 0 Heptapleuram cambodtana Yahara & Tagane
‘Aglaia tomentosa Telfer. & Bian. ° Syaypium Hveatom (OC) Mert. & LM Perry
[Anacolosa grifithii Mast. 0 Syzygium 50.2 2

“Artocarpus o ‘Dacrydium elatum (Roxb.j Wal. ex Hook.
[ceyera spt ° [Diospyr0s filipendule Pierre ex Lecomte
‘Gatoxyium sumatranum (Jack) Blume ° Nedinilia septentricoalis (W.W.Sm,) HLU
[Dacrydium elatum (Roxb) Wall. ex Hook F Memecyion

Elseocarpus dublus OC. o

Engethardtiasp.2 o

Grronniera subsequalls Planch. °

‘Gomphia serrata (Gaertn Kanis oe

Uthocorpus garrettionus (Creib) AComus o

Uithocepus 59.3 .
[Magnolia spt G

Poydean 9.4 ia i

DAFOR SCALE: D- Dominant, A - Abundant, F - Frequent. © - Occasional, R - Rare
| Red list species to be marked in list using *
Invasive species to be marked in list using.

148
Plant plot 1.5

Site name jot 10 Number)

Surveyors

Alc Temper

Habitat types present

Shifting and cutting wood

Lower montane evergreen forest dominated by the family Lauraceae

Forest located in the village, easy to enter and destroy the forest

For forest habitat describe canopy, understovey and ground flora

Canopy mean height (mm) [REEEIEEECsnopy mean cover (EEE Understorey mean height (rr) orey meen cover (CTE Hera Jor mean height ( (EW erbaceovs layer meen cover (CE
Anprox age of canopy (yrs) [IEEE S2re ground cover (%) ETM Water cover (%) NEN toss Layer mean height (n] EOE Moss Layer mean cover (%) 5 a aaa
For other habitats record overall max and mean height of vegeta

Vegetation cover { EOE tare grour Water cover (i)

Liat of dominant spec at define the habitat types and any notable species (including Red List/t

DAFOR

Species

se DAFOR Species OAFOR
‘Aglaia tomentasa Teijsm. & Bin.
‘Aporosa sp.
c lum pisiferum Planch, & Triana
Carallia brachiata (Lour.) Merr.
Castanopsis acuminatissima (Blume) ADC]
Cinnamomuam javanicum Blame
[Dactycarpus imbricatus (Blume) de Laub.
[Diolospore 962
Tndospermum diadeaum (Mig) Airy Shaw
Keama sp-4
(Lindera cf. bokorense Vahora & Tagane
Uthocarpus sp2
‘Madhvaca plervel (FM Wiliams) Pal Lom
Magnolia cf. braianensis (Gagnep.| Figiar
Neolitses spt

Polyosma sp.2
Syzygium antisepticum (Blume) Merr. & UM,
[Syzygium sp.2

[Unknown _Phyllanthacese

‘Xanthophyllum ellipticum Korth. ex Mig

ollol|m|=jo}>!

2} 0]0]]0]0} 0/0] 0/e]l]olololo

DAFOR SCALE: D - Dominant, A - Abundant, F - Frequent, O- Occasional, R » Rare.
Red list species to be marked in list using *
Invasive species to be marked in list using **

149
Plant plot 1.6

Site name Latitude

Monitoring Piot (ID Number}

Monitoring Plot Size [othe
Surveyors “

Air Temperature (°C)

‘Warm and hot in the morning,

Mabetat types present

Disturbed forests near Ban Dak Taoak, National Protection Ace along the border to Vietnam

Site and vegetation deseristion Condition anetiment t2ores and comments (fre, wildlife and human activity)

Fire BEE wiciive Humes scthity SETAE]

Combined impact score

Lower montane evergreen forest dominated by the family Lauraceae
Forest located in the village, easy to enter and destroy the forest

‘or Forest habitat describ canopy, understorey and ground flora

Canopy mean height (m) kanepy mean cover { = a mean Undeestorey meen cover ee ore non height inf{Eierbeceous layer meen cover (X
hitats cecotd overall mas and masin height of vegetat
Mon veg height (cm) NETH Max ver height (em
Veestation cover () Ta "

jomninant species within the plot that define the hobitat types and any notable specias (Including Red List/invasive)
Species DAFF

Species

Glerodendium eyrtophyllan Taree
Cheyers sp.1

Linders 36.1

Lithocarpus comeus (Lour Rebder

|Madhvaca pierei (FN. Williams) Ham
Monoan 99-2

Neolitses zeylanice (Nees & T. Nees] Mer
Nephetion hypolevcum Kurt

Polyalthia vot

Heptapleurum combodiana Vahara & Tagand
Unknown Euphorbiaceae

t

DAFOR SCALE: D - Dominant, A - Abundant, F- Frequent, O - Occasional, R - Rare
‘Red list species to be marked in list using *
Invasive species to be marked in list using **

9|>|0/e]»/o]0|»}>/0]>|/o]0} |

150
Annex 1a-2. Summary of tree species list in the Survey Block 1

No | Scientific Name Local Name Family Tn Red
1 Acronychia pedunculata circeuney (Pao khaeb thong) Rutaceae

2 Aglaia tomentosa dynva (Gnong kasang) Meliaceae

3 Alniphyllum u1udy (Gnan dong) Styracaceae

4 Anacolosa clarkei tay (Khae) Olacaceae

5 Anacolosa griffithii Mast. “gy (Sae) Olacaceae

6 Aporosa yunnanensis ceisatucyu (Maud bai-laem) Phyllanthaceae
7__| Artocarpus us (Mee pa) Moraceae

8 Calophyllum pisiferum nzdi (Ka thueng) Calophyllaceae
9 Carallia brachiata U3i) (Bong nang) Rhizophoraceae
10 Castanopsis acuminatissima Fieéisy (Kor deau) Fagaceae

11 Cinnamomum curvifolium 40) (Juang) Lauraceae

12 Clerodendrum cyrtophyllum wow (Phoung phee) Lamiaceae

13 | Cleyera cf. bokorensis Yh (Kaii) Pentaphylacaceae
14 Cratoxylum sumatranum tio (Tiew) Hypericaceae
15 _| Dacrydium elatum Symeu (Hinh hom) Podocarpaceae
16 | Diospyros filipendula we) (Khan jong) Ebenaceae

17 __| Diplospora sp.1 43u (Sean) Rubiaceae

18 _| Diplospora sp.2 yu (Sean) Rubiaceae

19 Elaeocarpus dubius tcaycaa (Saeng seo) Elaeocarpaceae
20 | Elaeocarpus griffithii yu (Moun) Elaeocarpaceae
21 _| Endospermum diadenum cviiy (Ta phong) Euphorbiaceae
22 _| Engelhardtia serrata droejomw (Phao khiew) Juglandraceae
23 _ | Engelhardtia cf. roxburghiana wxoe3o (Phao khiew) Juglandraceae
24 | Engelhardtia sp.1 tao (Phao) Juglandraceae
25 __| Exbucklandia tonkinensis Ywnwar (Pho kablang) Hamamelidaceae
26 _| Gironniera subaequalis ongccuytS (Hang maeng-ai) Cannabaceae
27__| Glochidion eriocarpum Bio (Khee mod) Phyllanthaceae
28 | Glochidion cf. rubrum agin (daeng nam) Phyllanthaceae
29 Gomphia serrata Bagiino (Sang nao) Ochnaceae

30 _| Heptapleurum cambodianum ny (Tang) Araliaceae

31 __| Heynea trijuga ouancal (Mak fane) Meliaceae

32 _ | Horsfieldia thorelii ‘enin (Leaud nok) Myristicaceae
33 | Knemacf.lenta ‘Bennow (Leaud khouay) Myristicaceae
34 _| Lindera bokorensis d30h (Bong bokor) Lauraceae

35 Lindera sp.1 0 (Bong) Lauraceae

36 | Lithocarpus corneus iigiu (Kor Rab) Fagaceae

37 _| Lithocarpus garrettianus need (Kor Pane) Fagaceae

38 | Lithocarpus pierrei hifin (Kor Kak) Fagaceae

39 | Lithocarpus sp.1 hi (Kor) Fagaceae

40 _ | Lithocarpus sp.2 hi (Kor) Fagaceae

41 Litsea monopetala disy (Mee hom) Lauraceae

42 Litsea umbellata 0981) (Bong hang) Lauraceae

43 Machilus sp.1 asyneu (Tong Hom) Lauraceae

44 Madhuca pierrei avyngy) (Lamout sang) Sapotaceae

45 Magnolia braianensis 0U1 (Champi Pa) Magnoliaceae
46 Magnolia sp.1 0U (Champi Pa) Magnoliaceae

47 Meliosma cambodiana ouinnenw (Mak kok phou) Sabiaceae

48 Monoon sp.1 dajteu (Yang oun) Annonaceae
49 Neolitsea zeylanica sp.1 Ywefsudin (Fai deuanha) Lauraceae

50 Neolitsea sp.1 Ywefisudin (Fai deuanha) Lauraceae

51 Nephelium hypoleucum étcau (Kho lane) Sapindaceae
52 Pinus kesiya unswtu (Peak sambai) Pinaceae

53 Polyalthia Uactinin (Namtao kok) Annonaceae
54 | Polyosma teisntan (Maud lod) Escalloniaceae
55 | Pseuduvaria Toucnfutiu (Kouay ngen ton) ‘Annonaceae
56 Psydrax nyguy (Ka-pa) Rubiaceae

57 | Quercus sp.1 hi (Kor) Fagaceae

58 | Quercus sp.2 h (Kor) Fagaceae

59 Schima crenata muta (Khai Soh) Theaceae

60 Sterculia parviflora dutuw (Por baiyai) Malvaceae

61 Stewartia laotica Uchigjaio (Por huang lao) Theaceae

62 Styrax chinensis uav'au (Gnan chin) Styracaceae
63 Styrax sp.1 uu (Gnan) Styracaceae
64 | Symplocos atriolivacea teiisnagsu (Maud khom) Symplocaceae
65 | Symplocos caudata (wiisnasuiisy (Maud khom noy) | Symplocaceae
66 Syzygium angkae uidam (Wha ka) Myrtaceae

67 Syzygium antisepticum aeclneny (Samek deang) Myrtaceae

68 Syzygium lineatum nidvase (Wha joi) Myrtaceae

69 Syzygium syzygioides wisi (Wha yong) Myrtaceae

70 | Syzygium sp.1 mda (Wha) Myrtaceae

71 Syzygium sp.2 mda (Wha) Myrtaceae

72 Xanthophyllum ellipticum ctai94) (Seng dong) Polygalaceae

152

Annex 1b-1. Summary of plant plot by Survey Block (SB2 - Annamite)

12}~}+]2|2]o]a]/0} +|o|»] oo} x/0]e}>/0)

‘DAFOM SCALE! D- Dormant, A-Abundan, F-Foequent, O-Gecesanah &- Rave
| ‘ed iat species tobe marked m it wang *

‘BAFOR SCALED  Doronart. A- Abendart, F-Frequant, O-Occawonal R- Rare.
Rett pros te be marted it wong *
Leveson pecs tote marued nt use **

Detailed plant plots of the Survey block 2 as below

154
Plant plot 2.1

Survey Block 2

7/36/2024 4

750740

[Souladeth, P., Soukhavong, M...Thonphakdy, N., Bouttavong. T.

° 26

Underconstruction road from the International border to Vietnam

Lower montane evergreen forest dominated by the family Fagaceae and Lauraceae

Alseodaphne bidoupensis Yahara,

b 24
Orhe

lear sky and warm in them orning, light-heavy rain and strong,

wand in the afternoon

‘Shifting and cutting wood

‘The new road will be caused high impacts to the habitat and rare trees (e.g
Dalat Pine (Pinius dalatensis) were recently cut-down daring the road

construction)

0s 2 10

A

[Quercus thorelii Hickel & A.Camus.

Castanopals scuminatissima (Blume) ADC.

Sterculia parviflora Roxb.

Gnnamomum javanicum Blume

[Syzygium antisepticum (Blume) Merr. & LM

Diospyros flipendula Phere ex Lecomte

[Urophylium sp.3

Heocarpus dublus OC

Xanthophyllum ellipticum Korth. ex Mia

>lolo|>|>

“Engethardtio serrata Blume

1

Garcinia Ranboryi Hook

‘ex encavata Pierre

Lithocarpus pierrel (Hickel & ACamus) ACA

Litsea baviensis Lecomte

Mangitera

‘Monoon jucundum (Pierre) Bokue & RM

Neolitses tomentosa H.W. U

‘Nephellum hypoleveum Kurz

Pinus dalatensis *

|2|o|>|>}0}0]>|>/0]a/0]—|o]0}0

DAFOR SCALE: D - Dominant, A - Abundant, F - Frequent, O - Occasional, R - Rare.

Red list species to be marked in list using *
Invasive species to be marked in list using **

155
Plant plot 2.2

Survey 2 i 7/16/2021 a 750569 1723483 o P b 22
° Souladeth, P., Soukhavong. M., Thonphakdy, N., Bouttavong, T “ ae
6 3 R 2 J 4 ‘ lear sky and waem in them orning, light-heavy rain and strong
wind in the afternoon

Underconstruction road from the International border to Vietnam

NA NA Shifting and cutting wood

Lower montane evergreen forest dominated by the family Fagaceae and Lauraceae The new road will be caused high impacts to the habitat and rare trees (eq,
Daiat Pine (Pinius daiatensis} were recently cut-down during the road
constr wction)

10 os ES 10

150 280

Agorosa yunnanensis (Pax & K.Hoftm.) FP. [Schima crenata Korth.

“Archidendron Cypearia (lack) LC Nielsen [Sympiocos anomvala rand

Decrycarpus imbricatus (Blume) de Laub. [Syzygium antisepricum (Bhome) Merr. & LM.
Dacrydium elatum (Roxd.) Wall ex Hook. Vaccinium cf. bidoupensis

‘aocarpus dublus DC Kanthopliylumn elipticum Korth ex Mig

>l12}0]0} 71

Exrya }
eptapleurum of cambodian Yohara & Ts
lex excavata Pierre

‘ura javanica (Blume) OC

Uindera 39.1

Machilus spt

‘Magnolia bralanenais (Gagnep  Fislar
‘Monoon jucundum (Pierre) Bue & ROC
Plateaiatifola Blume

Polyalthia

nlolo|>|>|olo|o}>/o]0]>|0|~|0

DAFOR SCALE: D - Dominant. A - Abundant, F - Frequent, Q - Occasional, R - Rare.
Red list species to be marked in list using *
Invasive species to be marked in list using **

156
Plant plot 2.3

Site name 7/17/2071 ees

Surveyors

‘Gear sky and warm in them orning, light-heavy rain and
strong wind inthe afternoon

Underconstruction road trom the International border to Vietnam

Site and vegetation description Condition assessment scores and comments [fire, wildlife and human activity)

fin SE icite TS Human activity

Combined Impact score

Lower montane evergreen forest dominated by the family Fagaceae The new road will be caused high impacts to the habitat and rare trees (e.g.
Deiat Pine (Pinius dalatensis) were recently cut-down during the road
‘constructign)

it describe canopy, understorey and ground flora|

Canopy mean height im) IMIFEMIIBCaropy mean cover {ETH Understorey mean height (rr), Understorey mean cover Herbaceous layer mean helght (m)  (@laiferbaceous layer mean cover (CI
ground cover () ETON Water cover HERI W005 Layer maan height Moss Layer mean cover

n height of veget

BBE Mx veg height (om

species within the plot that define the habitat types and any notable species (including Red Ust/nvas
Species DAFOR Species
[Asenga westerhouti Grit.
[Dacrydivm elaturn (Roxb) Wall ex HOOK o iiastws
| Gironniera subaequalis Planch. ora
[Heptapleurum cambodiana Vahare usticia
{lies excavate Pree Lasianthus
([Ticium roseum Yahara Preridium aquilinum (L.) Kuhn
Lithocorpus comeus (Lour ) Rebder Fetrastigma
Nageia fleuryi (Hickel) de Laub.*
[Sabie crenata Korth
‘Sterculia parviflora Roxb.
‘Symplocos anomala Brand
[Symplocos dolichotricha Merr.
Syzygium antisepticum (Bhume) Mer &
‘Xanthophyllum ellipticum Korth. ex Mig.

o}>|>|>\0]-]o/0|>|>||>)>

DAFOR SCALE: 0 - Dominant, A - Abundant, F - Frequent, 0 - Occasional, & - Rare.
Red list species to be marked in list using *
Invasive species to be marked in list vuing **

157
Plant plot 2.4

—— Det sd Tie Unieade ongitide ETFS noricring Pit 1D Number
Monnoring Phot 3 |
Surveyors Soutedeth, P., Soukhawong, M., Thonphakdy, N., Bouttavong, T a” ad

Air Tamparature c PRETO Clear sky and warm in them orning, light-heavy rain and strong
sind in the afternoon

Habitat types Underconstruction road from the International border ta Vietnam

Condition assersment scores and comments (fire, wildlife and human activity

. A REIN snting and cutting woos

Combined impact score

Lower montane evergreen forest dominated by the famity Fagaceae The new road will be caused high impacts to the habitat and rare trees (e.g
Daiat Pine (Pinius dalatensis) were recently cut-down during the road
construction)

For forest habitat describe canopy, understorey and ground flors

Canopy mean height (m) Canopy mean cover (6) METI Usderstorey mean height (=) [MEME Understorey mean cover (s) MEET Herbaceous layer mean height (m) (OE Brecbaceous ayer mean cover (> EM
Approx age of canopy (yrs) Bare ground cover (s) TM Ww (5) EI 1008 Layer ran height (ro) QIORTE Woes Layer mean cov —h

For other hattats record overall ma

Mean veg height (em)

Vegetation cover (%}

DAFOR

[Dacryaim elatum (Roxb Wail. ex Wook.
[Beocarpus dubius OC

Elaeocarpus griffith (Wight) AGray
[Endospermum diadenum (Mig) Airy Shaw
[Fagraea ceilaniea Thanb,

Garcinia pedunculata Roxb. ex Buch. Ham.

Sterculislissophylia Pierre
Symplocos anomala Brand

iiolivaces Mert. & Chua ex WLU
Xanthaphylium ellipticum Korth. ex Mia

Lithocarpus piertel (Mickel & Acamusl At
Litsea baviensis Lecomte
‘Mastinis pentandra subsp. combodiena (

65] >|>|>]ola]o]o/0/~/o]o} >

DAFOR SCALE: D Dominant, A - Abundant, F -Frequent, O- Occasional, R - Rare
Red list species to be marked in list using *
Invasive species to be marked in list using **

158
Plant plot 2.5

Site name 7/18/2073 Ree) Monitoring Plot (10 Number) |
Souladeth, P., Soukhavong, M., Thonphakdy, N., Bouttavong. T. Moncoring Plot Sie

Wind Correcting ce" sky and warm in them orning, light-heavy rain and strong
wind in the afternoon

Habitat types present Underconstruction road from the International border to Vietnam

Sita and vegetation description Condition assesiment scores and comments (fire, wildife and hum:

Combined impact score

Lower montane evergreen forest dominated by the family Fagacene ‘The new road will be caused high impacts to the habitat and rare trees eg
Dalat Pine (Pinius dalatensis) were recently cut-down during the road
construction)

For forest habitat descride canopy, understorey and ground flora

Approx age of canopy (yrs) CEE Be: Ea a a

For other habitats record overall max and m
Mean veg height (cm)

Vegetation cover (

xt of dominant species within the plot that define the habitat types and any notable species (including Red List/invasive)

Species DAFoR Species DAFOR
‘Acer laurinum Hassk. IMachius angustifolia Mas & Yahara |
‘Kenesion tragrans Wall. [Madhuca cochinchinensis (Pierre ex Dubard) |
Aporosa yunnanensis (Pax & «Hottm.) F.
[Calophyllum deyobalanoides Pierre IMemecylan minimifolum H Perrier
‘Gastanopsls scuminatissima (Blume) A.D Inephelivm hypoleucum Kurz Diplatium donianum (Mett Tardieu
Castanopsis piriformis Hickel & A.Camus Podocarpus nerlifotius 0.Don Hedyotis
Dacrycarpus imbricatus (Blume) de Laub. See

Pyrenaria pollaneana Gagnep. Tiygodium microphylium (Cav.) RB.
x [Quercus ct. langbianensis Hickel & A.Camus: [Polysticham attenuatum Tagawa & Ziwats

Heptapleurum cf, cambodiana Yahara & Ti [Symplacos anamala Brand [Pteridium aquitinum (L.) Kain
itlicium roseum Vahara Ternstroemia gymnanthera (Wight & Arn.) "Wandenboschis auriculata (Blume) Copel,
Laslanthus of. virkdirarnits [Urophylium sp.2 ‘Woodwardia japonica (Lf) Sm.

Ltsea baviensis Lecomte a i

DAFOR SCALE: D - Dominant, A - Abundant, F - Frequent, 0 - Occasional, R - Rare.
| Red list species to be marked in list using *
Invasive species to be marked in list using **

159
Plant plot 2.6

Site name Date and Time Lotieude Monitoring Plot (IO Number}

Monitoring Plot Size
Surveyors -

oe > a > |

Habitat t Underconstruction road from the Intemational border to Vietnam

Site and vegeta Condition assesament scores and comments (bre, wildlife and human act

a ek ere

Combined impact score

Lower montane evergreen forest dominated by the family Fagaceae The ew road willbe caused high impacts to the habitat and rare trees (e.g

Dolat Pine (Pinius dalatensis) were recently cut-down during the road

For forest habitat describe canopy, understorey and ground flora
opy mean height mn) ITT canopy mean cor storey mash baight (ri ETM Understorey mesn cover

Apprax age of canopy (yrs) EESIIEM Bare ground cover Water cover th) IMNININN ces Layer mean eh (nO
‘Mean ver height (cm)

Vegetation cover (%

sof dominant species within the plot that define the habitat types and any notable species (including Red Ust/Invasive)
Spacier OAFOR Species

Castanopsis acuminatissima (Bhume) A.DC

Exbuckiandia 3 —

[Fagraes ceilanica Thunb.

Ficus hirta Vahl

[Dndera Bokorense Yahara & Ts

[Uthocarpus pierre’ (Mickel & A.Camus) AQ

[Ltsea baviensis Lecomte

Magnolia braianensis

[Nephetum hypoleucum Kure

[Polyoumna dolichocarpa Mert

Polyosma spt

‘Prrenaria pollaneana Gagne.

i‘ (Gagnep.}

|Sympiocos anomala Brand

|Symplocos striolivacea Merv. & Chan exh

‘Angiopteris d. wang Ching
‘Aegostemma bariense Piecre ex Pit
Laslanthus
Lindsaea ensifolia Sw.
[Odontosoria chinensis (Uj Sm.
Rolystichum attenvatuen Tagawa & Ziwats
[Stroblanthes

\Vandenboschia auriculata (Siume) Copel

o}0]|>|-|>/0|>| nle|>|/lo}o/ 0/0}

DAFOR SCALE: D)- Dominant, & - Abundant, F Frequent, 0 - Occasional, R- Rare.
Red list species to be marked in list using *
Invasive species to be marked in ist using **

160
Annex 1b-2. Summary of tree species list in the Survey Block 2

No | Scientific Name Local Name Family Tun Red
1 Acer laurinum now (Kuam) Sapindaceae
2 | Alangium sp.1 syndy (Salik dong) Cornaceae
3 Alseodaphne bidoupensis Sauthy (Khemin ton) Lauraceae
4 Anneslea fragrans civu (Kaem oun) Pentaphylacaceae
5 Aporosa yunnanensis télsn tum (Maud bai-laem) Phyllanthaceae
6 Calophyllum dryobalanoides wed) (Pha-ong) Calophyllaceae
7 Castanopsis acuminatissima netise (Kor deau) Fagaceae
8 Castanopsis piriformis Hay (Kor khemou) Fagaceae
9 | Chionanthes ramiflorus Bravo} (Khaosan luang) Oleaceae
10 __| Cinnamomum javanicum cameu (Khae hom) Lauraceae
11 __| Dacrycarpus imbricatus 8ye30 (Hinh khiew) Podocarpaceae
12__| Dacrydium elatum Synew (Hing hom) Podocarpaceae
13 Diospyros filipendula éue3 (Khan jong) Ebenaceae
14 __| Elaeocarpus dubius tata (Saeng seo) Elaeocarpaceae
15 __| Elaeocarpus griffithii yu (Moun) Elaeocarpaceae
16 Elaeocarpus limitaneus yuéij (Moun dong) Elaeocarpaceae
17 Endospermum diadenum avy (Ta phong) Euphorbiaceae
18 | Engelhardtia serrata uroe jouw (Phao khiew) Juglandraceae
19 Eurya ony (Hang dee) Pentaphylacaceae
20 | Exbucklandia tumwuary (Pho kablang) Hamamelidaceae
21 Fagraea ceilanica Gigfin (Tang nok) Gentianaceae
22 __| Garcinia hanburyi 2193 (Som pong) Clusiaceae
23 _| Garcinia pedunculata Aulwy (Som mong) Clusiaceae
24 Gironniera subaequalis onycuyts (Hang maeng-ai) Cannabaceae
25 Heptapleurum cambodianum Gin (Tang) Araliaceae
26 Ilex excavata Yeo (Khai mod) Aquifoliaceae
27 | Mlicium roseum “uu (Chan ban) Schisandraceae
28 Ixora javanica c&.ua (Khem dong) Rubiaceae
29 | Lasianthus cf. viridiramlis @uaSoc (Khanheo dam) Rubiaceae
30 __| Lindera bokorense dybh (Bong bokor) Lauraceae
31 Lindera sp.1 0) (Bong) Lauraceae
32___| Lithocarpus corneus figju (Kor Rab) Fagaceae
33 __| Lithocarpus pierrei iifin (Kor Kak) Fagaceae
34 _| Lithocarpus sp.3 fi (Kor) Fagaceae
35 _| Litsea baviensis Oyneu (Bong hom) Lauraceae
36 | Litsea umbellata 8381) (Bong hang) Lauraceae
40 | Machilus sp. cisjuisu (Tong Hom) Lauraceae
37 ngeynsutucau (Tong Hom bai
Machilus angustifolia khaeb) Lauraceae
38 Madhuca cochinchinensis avijng1) (Lamout sang) Sapotaceae
39 _| Magnolia braianensis 4100; (Champi Pa) Magnoliaceae
40 __| Mastixia pentandra subsp. A
cambodiana ouinctjy (Mak thern) Cornaceae
41 Meliosma cambodiana ouinneny (Mak kok phou) Sabiaceae
42 _| Memecylon minimifolium teiisadiuasniisy (Maud hin doknoy) | Melastomataceae
43 | Monoon jucundum unjteu (Yang oun) Annonceae
44 _| Nageia fleury zeit (Phaya mai) Podocarpaceae NT

45 Neolitsea tomentosa YucéisudinBu (Fai deuanha khon) Lauraceae

46 _| Pinus dalatensis var. bidoupensis _| “Undntu (Peak habai) Pinaceae NT
47 _| Platea latifolia Suoy (Man mou) Icacinaceae

48 | Podocarpus neriifolius nvagj (Kadong) Podocarpaceae
49 Polyosma dolichocarpa teiisnéiy (Maud dong) Escalloniaceae
50 Psydrax sp.2 nwuz (Ka-pa) Rubiaceae

51 _| Pyrenaria poilaneana oij39¢1) (Miang dong) Theaceae

52 _| Quercus langbianensis néiquyj (Kor langbian) Fagaceae

53 _ | Quercus thorelii fino (Kor dao) Fagaceae

54 | Sarcosperma kontumense wilsaneuqu (Maud homkontum) | sapotaceae

55 _| Schima crenata ets (Khai Soh) Theaceae

56 _| Sterculia lissophylla Uciion (Por muaek) Malvaceae

57 _| Sterculia parviflora tute (Por baiyai) Malvaceae

58 _| stewartia laotica Ucéiajaro (Por huang lao) Theaceae

59 _| Symplocos anomala teiisation (Maud noi) Symplocaceae
60 _| Symplocos atriolivacea tiisnqey (Maud khom) Symplocaeae
61 Symplocos dolichotricha téisnneuiisy (Maud khom noy) Symplocaceae
62 _| Syzygium antisepticum azclinuny (Samek deang) Myrtaceae

63 _| Ternstroemia gymnanthera cen (Mueak) Pentaphylacaceae
64 | Urophyllum sp.1 &&) (Khaeng) Rubiaceae

65 | Urophyllum sp.2 &&) (Khaeng) Rubiaceae

66 | Urophyllum sp.3 &&) (Khaeng) Rubiaceae

67 Vaccinium cf. bidoupensis wojteun (Phouang khaimouk) Ericaceae

68 tcayciy (Seng dong)

Xanthophyllum ellipticum

Polygalaceae

162

Annex 1c-1. Summary of plant plot by Survey Block (SB3 - Phou Koungking E)

Berey Block 5 fas34r202s Phot 34/32/3373
soviadern, », Seuthavang A, Thenghakey Wi, oumavong. 7 Othe
Fa = z ‘Cay with pe hey Fain ed ea

Forest prtecian new San Oak Revs

a MA Suctng ees

Mootane evergreen forest, dente of high trees at foothills and apansety of small trees towards the wurnmit

“Gear ating o vegeation fy the Transmssion Lines Srouptout te Survey

4 = z
30. 23 rT
330 330.

* Comer 2 [parm dontavm (et) Toe 2

a frododerdtr en eimai a Ines olena core tale 1 ¢ rv 2

t o farocomwrtus mnertcze # [Pornsichen eteustum Tagves AZ loa 2

3 See create a [wooden ita Se D

a erecorgus etculote oO [osertescria chinensis.) 15m 2

° Sowartn tice o [erie gular (nuh 2

a Srmploces caucets a Foren a

a yempioces Ica 3 limpet je Taide :

1 [sugis ant estes a Lypotim sale tour Cres! *

r rum ata a selagine in wnlihs (Wook & Grey ip *

A ——— 3 gee eat Noe neni ei z

r [Toncedendron succedanay=n 2 fees ve wileye Beeb =

® [aspen eryiizsis 5 Ban a

A [berrin a= x

a orm [ima] Wt leong ©) Peng BRON :

2 = :

+ : =n ;
(neaitaee mylene D Tarnisgnie covtonnais Peck Barn | Planch z

f ‘BAFOR SCALE 0 Dominant Av Abundant (Frequent. O- Occasional A aare
‘ed List species to be marbe lit using *
| rvnsive species ta be marhed i lst using **

Detailed plant plots of the Survey block 3 as below

164
Plant plot 3.1

TEES

Forest ertection near an Det er

Lugecemee: excess (Norara] On
(Uebecerpes herman icnet & ASams] A Comes.

‘Poneaiee tomes Wel 2 2. 2
‘aestyres em aa € ey eT o ry crenata ms 2
‘Cassa crore Wal | Taman : 3 farina ae no
(Castanos acominet sume ine) ADE a a [en abr a
‘Crerertes $01 3 2 Gorsrare Met Troe 2
[Recreate inom] Wal neck * 2. agra ara Ue Wie 8a a
Desroipry i tadoore Cra 4 Gs ances wipcane [Walle Wipe kn) W Rie F
aboot ewinerct incre] Rie Ms 2 emerson Magra 87 Mg o Tormeare onan 2
‘Groner subenavalis Fancy i bemsiocos coder Wal x Don n esiytcoam enervetin Togyen BE wa a
‘emerson 2. firemen eareoe fare) te BAM Peat 2 a 2
ene = gin eat (OC ware BLM Fey 2
{isomers voter 2 ericededren pecnteneym A] tte 2

2

°

@

165
Plant plot 3.2

DEE

laemesion ogres. Wale

‘amoueaf
(de peciires CM
(Demme ss

(Comanopers carer king cs Hoss. r
‘Gaotnsghviom beaore: Cre 2
‘andro apr vor see 2
‘ebeciond n oreners3 scone) Semis 2
[Seems sbenpala Pence 2
3
ry
2

“isciam reseum a,
vero orpeselaprorten Pept Acoma
[Gesscarnes per (ice! & Acar A Coma
(Cie martseanica {hor Hook
[tae pevanics Owes & nevi hie
| ‘BAFOR SCALE D- Dominant, A+ Abundant F- Frequent O- Occasional Rare
‘he specs tobe mare et wing *
vane species tobe masked ai ang *

elojo}o|~|o|o\o}0|x\ol0/0|

ets :

H4

166
Plant plot 3.3

Monitoring Plot (1) Mumbo

ina

1 Soukhavong M., Tonghahdy, M. Bouttavong.

iy win ig iby rain ad wal

dentorey senun cover (% ayer mean cover (%

(Aroesientragiars Wat

a Pars vibove Roxb. A
“Aged dewenata (05y_ eve o Fmolocen aide (Thunb | bedold oe x Diputuredoniarur er Tories °
(edit groclrea Chas 88 Vial o Sreypur antiepticim Blur] Mer. 6 LM it n limpatiers trewtnepata Tardieu o
‘Eatanapen anorinatruia sive] RDC a attersatum (ia err BLM Par z lipar bestaneae's Gr =
Decry eiator (Rcxd | Wal or Hook 7 — oprrciape coral ic) Cres o
“fatuealaeia trainers (ueconie) Steen or Wald o °
‘Geary subeequaty Biren o Bohtichen stesuatum Togews 6 tals o
cmt cambodia Yaars 3S Irian iarcefolia Roxb 2
{Grocarus hamendn ciel Acemal Acer | ms a
{Crsea manabaca (Kr Wook a
‘Rredosendron si Panch ©
‘Areslew carpronu took o
‘Bredorsyrun toners Wye re
|Souna ourata forth rn i

DAFOR SCALE: 0 - Domunant, A Abundant, F-seequent, © -Cecusional, R- Rare
‘Red fist species to be marked in lst using *
mvasive species to he marked in lst wang **

167
Plant plot 3.4

‘Coady with ght Hewry ram and cool

Sanna rene.

‘lage cating Of veguaton for he Tranaminian Unes Dwoughout the turvey ates

“arson rateréa CABMG BLE ViGal [Scroeptiafrograns wal Panestrocacus tectorus (Lov) Mer
coor [syrpiocos luca (Teunb | bebeld Fe [rela cbiongtola vers!

‘Costanopat sbsminaissora [Blume] ADE attest (Wig | Were & LMA parasites Loe

[Desrycargus imiricatn (Ohome) de au artinepticom (Shure) ter, Bs [arspelopns carsonierar cok Barn | Panth
‘Dacrydram ela (Roxt,| Wall. ex Hook [beesrotum 3p

[Dephnighyltum bedéome Cale +

[Dendrotropne varans (lume) Mag

[Diptaatiem tomianr (ett) Fares

‘eotapiesrury a comboginuryYorara& Tagore

[iscantnan evaber Pe

([Mecum roseum Yahara

[Nepivolepes corafole (| CPreal

(Lguidarstar exveisa (Woronha] Over

[Duontoxoria chnennis {L.) 48.

[Lisocerpes heemandu (rchel & A Cannas) Acarmus |

[Poiystichar stteraatum Tagawa 8 wats

Lise mertabarice (Kur Wook

Dis parwiors Wall x Roxb

jojo|»|=|o|o|]»|elo|»|»/o|»|=10

olojolololollo}+|ololmlelelelo|

[Meshes pst MWe Lam Tiras corti kath
icles teylonce ees BT Nees We [Binsogyneactrnons xe
fwooneard pores (U1) 3m L

DAFOM SCALED: Dominant, &- Abundant. F- Frequent, O- Oceaonal, Rare

Red ist species to be marked in Est using”
ova speci to be mare int ining

168

Plant plot 3.5

Surry Wok EEO 721808 use 3

Cutg trees
‘lescating of vegetation for the Tramnsson nes Sv Oughout the survey wes

:
a n
* Tso cavdaa Wat or Bon o
= Pepi ca (Tt bee AB rn
= — sires] 3
x a
s it 9
= 2
° 6
2 Poi coe ate 2
= ctor Me 0 eos gqarges tect «1 loge 3
2 jes 2
a = ol
a 2
* A

2 =
ee

t

[DAROR SCALE! -Dominant, A Absiant F Frequent, © - Cceauorat M- Rave
Red fot species to be marhes i st sing *
Lervaow species te mark et wing **

169
Plant plot 3.6

‘ceranoes:

(comancoue carta: ong ex oek

|Ceremomom caroline ler Wert

| Copamomam jerome 8

ph aim beddome Crit

ue sonar (Mia Mere & LAE Perry

[odormasaria cronenes (155m.

[Esse arin ton nares [econ] erin

[ova mente (OC) Ware UM Pry

[Sayroere ct mbetete (node | es Tene] |? Masoeil

°

2

r

°

o
|Glecnien riocespum Champ ex Se [axcodensron succedonesm iL) Cunt [Peceremis ip ©
‘Nevins tore acomte Trolystchur wanes Tagawa BE Taw ©.
[Coeur oxen (ie-orb] Oto t [eri sauna) tate cy
Aebresereen seprecton Dione) A Comes + proto iL Nees 2
[geematemnditece sscmaiiome| fiers Wai es lou %
[esrocorpe pare ihe! & Aan] AComa Fomine corbin tah ©
[Lioes moresborcs tir Hoot vine gare Ras 8
‘Reais evi erce heey 8 Tews] Me E inn ierceitgin Bonb co
Sonoma omate torn Heastges ravetaces Flo :

DaPOM SCALE Domine, A ABundlae Prmquert. © Occaasonal are
Red at secs to be mas Ht sing *
\nvenve specie ta be mart slat wing **

170

Annex 1c-2. Summary of tree species list in the Survey Block 3

No Scientific Name Local Name Family Rednet
1 Acer laurinum now (Kuam) Sapindaceae

2 Anneslea fragrans uwiuSu (Kaem oun) Pentaphylacaceae
3 Apodytes dimidiata dutiy (Phab dong) Icacinaceae

4 Castanopsis acuminatissima nitise (Kor deau) Fagaceae

5 Castanopsis clarkei fo (Kor nam) Fagaceae

6 Chionanthes sp.1 c@xsyjo) (Khaosan luang) Oleaceae

7 Dacrycarpus imbricatus 59@30 (Hinh khiew) Podocarpaceae
8 Daphniphyllum beddomei @indiy (Dik dong) Daphniphyllaceae
9 Engelhardtia serrata drogjouviw (Phao Khiew) Juglandaceae

10 Exbucklandia tonkinensis tumuary (Pho kablang) Hamamelidaceae
11 Gironniera subaequalis oniytcuyts (Hang maeng-ai) Cannabaceae

12 Heptapleurum cambodianum ény (Tang) Araliaceae

13 lex sp. tain (Khai mod) Aquifoliaceae

14 Ilicium roseum uur (Chan ban) Schisandraceae
15 Liquidambar excelsa uma (Sob dao) Altingiaceae

16 Lithocarpus elephantum n&1) (Kor xang) Fagaceae

17 Lithocarpus pierrei ffin (Kor Kak) Fagaceae

18 Litsea martabanica cudyueu (Mee bonghom) Lauraceae

19 Madhuca pierrei aviyng7jui (Lamout sang pa) Sapotaceae

20 Neolitsea zeylanica Yueéioudhn (Fai deuanha) Lauraceae

21 Pinus kesiya «Unawtu (Peak sambai) Pinaceae

22 Rhododendron simsii ngrues (Koulab pa) Ericaceae

23 Rhodomyrtus tomentosa Ywyriv (Phong kaem) Myrtaceae

24 Schima crenata uta (Khai Soh) Theaceae

25 Semecarpus reticulata uifig9@n (Namkieng dam) Anacardiaceae
26 Stewartia laotica Ucieyaro (Por huang lao) Theaceae

27 Symplocos caudata téisaDu (Maud mon) Symplocaceae
28 Symplocos lucida taiisay (Maud phou) Symplocaceae
29 Syzygium antisepticum azcLinuny (Samek deang) Myrtaceae

30 Syzygium attenuatum odiavclin (Wha samek) Myrtaceae

31 Syzygium lineatum nidvasu (Wha joi) Myrtaceae

32 Toxicodendron succedaneum tun (Ben hak) Anacardiaceae

Annex 1d-1. Summary of plant plot by Survey Block (SB4 - Phou Koungking W)

CSESIETEETSIEY
Onn

~~ Ger-curtng of vegetation for the Transmission Lines and Wig egg
‘teougheut the wevey utes

|=}x|>|»|»|c}o/c}0/0}

[esrara arnt [9 Bon ao
edie ws os

lenge
reyua gina ab

4 [crapedcleioe reegurn eagnen) zwei Pediey |
t [mbena i here

[owspora of umbetata (oak Se Tana) 7 Mawes
[poe

jojo} =lolel>|o)-
lclole}o}olofel

‘GAEGR SALE: D Dominant, A- Abundant, Frequent, 0 Occavenal R-Rarw
‘Ret hit spac 22 marked bt wurg*
sate species to be marked in ac wing **

Detailed plant plots of the Survey block 4 as below

173
Plant plot 4.1

OTT)

Tina coaing vegetation fr the Taramianion Lows and lig ening Broo Be

Adantre v 2 G
‘dregeana aporcum S018 © fue 2 a
‘Saemropsis acysinerauren Gove) ADC 2. in
‘acd lato iat | Walt os Fese 2 S
Dechrsiien mays wl Arg a +
“Rasocorpon gr (gh Aa s S
“Uagehanes sets Bove o [Merines se a 3p ry
“Tehechiandia toners acon] Dana 8 2 sn bssya Roe ex cordon z uae 2
‘Sarnia pedrcvata Ao es Buch mame - Imsosporum pesciforen Nock ERA ™ a o
‘Crore eubenguala Panes : [Perego vnkirennis rod D 2
‘Sorohersre we 1 o [achotra comsod.ane Fare ee P a a
‘Senate remate Qeeena Bes it 7 Peper Sore S. 2
{ies chogeenss er = [ouarcus angbiscensie wine BACaDOR™ o a
is enceeia Fe = comers o r
[iis a [sie cvnate co 2S

‘APO SEALED Dormant, Abana F-Piequant 0 Oceaeintal. Rave
‘Res nt species tw bt marth in Bt wing *
Inemuve wrest be Morb bet ing **

174
Plant plot 4.2

Survey Blocks

(Asean sagen Targenane Det

‘Diav cating ef vegetation to the Tranamauon Umer and digie BEY Becugeas the

porn) Sebel et ute

(drtoa practenta CMru & LE Vidal

rer

ly notre careeriary Ferre x

louercus aryuarenes ache! & A Caran

°
a
=
[Pyrenare podersana Gagrep. +
a
D
a
z

‘bck tordrers Leconte] leew en wrth
_—— Sees

renee ne E SS aaa ayers q
[eeercorat Pere _ t + :

|Lzbocorpus narmand (chal & A Caan) AEs

[DAFON SCALE: D Daman, Abesiant, ¥ fwequent, © Oceana R Mare
‘Red Kat species to be mated in ft using *
Inwauive species te be marked kt sing

175

Plant plot 4.3

Tien ating af vegrntion tr the Waramoadion Ines Bnd ie legging W/OWRORBE
sure se

[Agnanera smpesime Tanderaon ex Oye [Memecylom inca Sot 6 Ate m8
(ecdeama iaponicum Se00id e Zuce [wives pachyicbe Orake lace creme Se
Eauarepyis scwn-net se ves) ADE [pnneorm put Maru ooh & Arn = Iaplenem

Deshi mus il Ag. cops wa en RST

“gine server tune ingsnes eve soa Sa

10 |+}o}+|+}ofo

(eprinia gereate Rests _es Buch mom cub ngblarensis rte! BACarm = esis
‘Grannies womeqal anc [shoeplia bagrans wai

Cymer emote (Sine ster
ie chp
[ies exraceta Be
[ueoce pes Nermangii ick & A Cemis] ACER

e}o}o}-»|~}-|ole} | +

=|s]o}>[slo|>|=}«|+lofofo

oto

‘DAFOR SCALE D-Dominent. &- Abundant F Frequent. O-Cecesional, Rare
| ‘te tnt soles Yo be marked in at using =
mene spies Lo be mare in tung “>

176
Plant plot 4.4

Survey Bock
foasdern.». townavong. M., Thang, W. Bouttewng, 1

‘Clea cattng of vegeta forthe Tansmeaion Lines ord gle BE OV Our the
sarey ites

£3

(been

[are gratenta CM LE a
|Casaropss susnatsime[Stane} ADE
‘emer sist (tote Wal Hook.
[Dacorum lato ent Wall ook
‘Dashing magus ma Ag

(Seca pests Honk «8 BAK Hi
‘Gorman, rots (ert User

‘See chapsenon te

‘evencoonts ie

(aera bemoronm phew Tapes,
(Uthoxarpus harman (ices & A Comal) A Camas

wekcroeradoa Hryata
Feces bahar kel or LR

of» |*|| Jojo |->| »l»i>o] /e fo}

Let Mi
‘meena Wace Zo. Kae

AIO SCALE: © Oormmant, Abundant, F- frequent. ©  Oeeamanal, RRare
ed ts species to be marked in st wing
linauive pees to te marked in Bt wing **

177
Plant plot 4.5

DEDED

P3018

(Gas caring 0 vegration fer the Tansmaaion ines end lige [OBETE PYSUPRO
(oe rey ites

Abonantee integerrioe + Ander xen ee Oyer 2 [Uenocaryus hermandii (Michel & ACarmus) ACA

“aides japonscum Sebood et cc a [oes martaboncs rs) Hoot!

| : ire Re ADE : [eee umbeliate our ) Mer

[ecoesseeniesiworeneee A hasceranga uss Pack notin

‘[Bagtiptlure mes Mul Arg = None D 8

[escape] Ay o rin socicae Sane a ny
2 eeinde Z { 2

[etowancia torninenis Uacora) Seni o [eas wesspn Rie en Gordan 6 | o

[Setcinie meduncutete Semte ox Buch stan, t 2. pstosnerorn pee Pureen Mees. 8 ten, ° o if a

(Corsomers seeds Planes ° [roivgaia tora mensis Chodat ° I r

ey enon [Seen 0 9 FO! a ‘ r

iis apeeneis art A fescue angberanis hice BAC o o
2 fatome cena kort 2 fyesien ire Bar n
: [anonst agra Wai fevasiges ramenaiasn Fanch 3

[indere cf bokorenae Vahara I a [sterevia nesaghyiia Favre I o Terese I a

‘DAPOR SCALE D - Dominant A~ Abundant F- Frequent O - Oecasional f- Rave
“Re Hat species tobe rh i at using *
reason species to be matted in fat wang “>

178
Plant plot 4.6

TAU,

Sess ones

Claws cimiog & veqeation tor the Tamue-ation ines and lige leanne Sr ouahos
he surery ses

(Aenangre niggyrioe anderson ex Oye?
‘Aeideven japoncum Sebel #t Luce

ry 2
[rovsgnia tank oerain Chace o
[Schone crenata North ao
2
2

‘Catlcoree rubra Und

‘Costanope:s acon natalia ura) ADE [shoots Fag ara wal nein (5 Bon Rath
ee fee ees ie t
‘Desh ighat rn maj Mull arg

‘ngeoresa severe Sime.

sp ceecumee serene 3 Fiat {weedy CAetber, ranpedootnwm yn zuguer ‘Gagres |Z we: & Peiey |

Gyrranmer remot Sen's €287
“Besser er
{cares herman Dacha & Aco AC

[phanera isracaha Ferre c» Gopres z

lo}>|»|e|Jo}o}o}o}e} [ojo fa

[Macarange Wor Paa Be Hote
[hepbtsee anarces thers & Tees] Mer

Joo] |o|~|o}o}o}o0}~/0|+Jolo

APO SEALE ©. Oeminart > Abundant, #-Feveuet, 0 Oxxweianal, Hare
(Relist species to be mated in it sing
Unease pete tobe mare i at wing **

179
Annex 1d-2. Summary of tree species list in the Survey Block 4

No | Scientific Name Local Name Family Ten xed
1__| Antidesma japonicum calli (Mao phou) Phyllanthaceae

2 Castanopsis acuminatissima_| Titov (Kor deau) Fagaceae

3 _| Dacrydium elatum Syiou (Hinh hom) Podocarpaceae

4 Daphniphyllum majus Gnéiy (Dik dong) Daphniphyllaceae

5 Elaeocarpus griffithii 4u (Moun) Elaeocarpaceae

6 _| Exbucklandia tonkinensis _| twmuan (Pho kablang) Hamamelidaceae

7 __| Garcinia pedunculata Stuy (Som mong) Clusiaceae

8 Gironniera subaequalis unyiuyts (Hang maeng-ai) Cannabaceae

9 Gymnanthes remota dn (Pik) Euphorbiaceae

10 _| Illex chapaensis tng (Khai mod sapa) Aquifoliaceae

11__| Mex excavata Pierre Yéigno (Khai mod) Aquifoliaceae

12 __| Illicium sp.1 *** ‘tu (Chan) Schisandraceae

13 | Lindera bokorense 367 (Bong bokor) Lauraceae

14 _| Lithocarpus harmandii niu (Kor man) Fagaceae

15__| Litsea martabanica di0j12U (Mee bonghom) Lauraceae

16 | Litsea umbellata 381) (Bong hang) Lauraceae

17 __| Macaranga kurzii «cai (Sae) Euphorbiaceae

18 _ | Millettia leucantha fuiiamaow (Khamphee ta-khouay) Fabaceae

19 _| Morinda sp. us (Gno pa) Rubiaceae

20 | Neolitsea zeylanica twtiouth (Fai deuanha) Lauraceae

21 Pinus kesiya (cunautu (Peak sambai) Pinaceae

22 _| Pittosporum paucifloram auoeniiey (Soum dok-noi) Pittosporaceae VU
23 _| Polygala tonkinensis Gngth (Tang kai) Polygalaceae

24 _| Pyrenaria poilaneana uij39¢1) (Miang dong) Theaceae

25 | Quercus langbianensis niaiju3) (Kor langbian) Fagaceae NT
26 | Schima crenata euts (Khai Soh) Theaceae

27 __| Sterculia lissophylla uclion (Por muaek) Malvaceae

28 | symplocos wikstroemiifolia_| UU’ (Khom pa) Symplocaceae

Annex 1e-1. Summary of plant plot by Survey Block (SB5 - Phou Yai)

‘lear cating & vegession fr the Traraimauon [me throughs the irvey sy

‘DAFOR SCALE! O- Dominant, A-Abadant, F-Freqat, -Occasonal R- Rare
‘ha it qecins oe rated et ving *
ineacove species tobe marked i vang **

‘Ponsticham attenoatian Tag ams he Z. wt.
deirdre on Le Net

+|0]0]0}9] 0} »]o10} 0] »| 0} =| 0/0}

=) =]]»]~|-»|=|+]=1>]>| »| >|»! 0] 0] o}0] 0/0}

‘GATOR ALE: D-Dorinant, A- Abadi. F-Freauent, © Occasional B-Rae
Ret

Detailed plant plots of the Survey block 5 as below
Plant plot 5.1

SANITY

nest (Seong Wr LM Bary ay

gsroa wrapiewe Hanes
[agsrone pevmrennis Vox Bn miiin [7 Penal

Deiehate soccer Rout | Ese

“ew erum iors | Wall ws AM Cowen & Cond o
Renee re tNigt writerege ©
oroheiion 99 2 2

iar

(comelina.

(Contnepe:s mcsminationime (Hume) ADE

sera iyeana cht Maina

Coavaeromm ccrolion ar Mees

[erecereca got (Wig Agr

‘Regehr see Bh

jaca wile txt
ire Gomer [ee] Tardis
rearotys Pere

op ert

+|1+ lolol+| lolol

p zane Same
(Sonerenemectsnaae
(Seranente re “ mingewe & 2h
= nt Spee ie ef
‘Geemanthes remota Gen a) ee Smplocay wksroem pio Hayat 2 Wooswerdis sponice i)
| DAPOM SCALE 0 - Dominant. A Abvendent *- Fremuamt O-Occaniona!, Mere
‘he et worse to be marked a ing *

mene soi 10 be one at wg

183
Plant plot 5.2

Wawa0a

[Ase ieurnur rns
(Acero trapiewrn Maree

(Beishtn Dacca owt | se impeaflonwm noo A=
‘eave

[apinie se,
they in dx Gordo [arden on Cnpewiie Data) € Wieser

[syne gnuce crm
jecavpve pga Powe err

{Gonette ssi Wl [ciicorss abet Lia
[camarope’s ecomnetenme (puma ape | binen. Sorensen (Mt )Yerdiew
[Geonnier ssbonsuos'- Pane Jeno tes Bam!
cram nat ei
[Geriothaamas Lat anets curtsi King & Goble

rete eel Ener m i
es crapuensis Mer seats Tagews OF laa
[indein anremensie = Uw, inrae Gries carpus ri
(thocarpus rei (ighel & ACancn) ACs Mer eerste
‘soes conmbecienum wecorte is eon 5m
Maen vt ergs tole Wane Tagore 8 Pare

‘DAEOR SEALE: Dominant A Abwadart, F Frequent Q- Occesional, 2 Rave
‘Ret bt seer 1 be mart in at unin *
\oaive sweet be mabe in bet wang **

184
Plant plot 5.3

TTI Ana738

She

‘Cady wi mae te bene) ran ond song ee

(inser aenamansis Hi, Laure
[necerins pierre (ine & ACarTAC ES
nw Combo ram cote

[aren potions CMe Bevel ° Peep repute tart 2 r3
‘decane wapiers Nee n [presoorur pew Arum nook Aan 2 o
[Bese becca soup, tae £ oo 2 2
(straps ecomaatseina (une) AD a oa 6. o
“Gorn pesrlata Sen es Such am co eos Dem 6 2
[cemathemun te a Svein entseption (Bra) Wer Lory a o
Geearhes erate (Beer Ger f a [errs gyerenthere Wigs Ar forage s 2
(sapien ct cams anu ohare A Tage 2 o
es chepeensis Me 2 rl
jieseummmutotnen (eT AE te mn ol

2 2

r t

r

2

A

[fMeciiok angatto=s Mee Tagare & ohare
(Merotops sp

‘BWR SCA 9 Ouminart A: Anda, F-Frequent © -Ckcasional R- Nara
‘Rett species to be marked nat wing *
‘ett toast be mashed nf veg“

185
Plant plot 5.4

Tae

(oe laura ssh

[eevyatthve

Toren 8.

aa]

[pepe en mrp iescon tr

2 recsdensros Cypeare Doc \CMeaen a
[Rie preiers C Mims Raa] 2 ‘[Peingsis tonkrrana oat 2
Seeknts baceotaAaeh Eaoe r oa
| Glsphyiom ps teue Planch Beara 2 3
Corin : a
{Ceeanopes sooninetna (une) ADC x A
Connamomaen rtm wm) ees o rn
(Grenarees tects (eri| Ese" 0 8
Uboca’pes Normandie! & aera] ACen x eran peicules Gaarep 2
Lore mertabance (ur Nort = rarer torn Pere ox Gepves i
[Mecnie angufolc Mose,sngnne&yahere 2 chum abeehen Togas a
iaeasione ° 3

3

2

=

DAFORICALE D- Doman, A: Abundant. FPreguant - Occasianal, Aare
hed at species abe marked Tt wing *
Irumiee ees 10 be matting at wong **

186

Plant plot 5.5

eum Ranch 6 Triana

cadena

Setup combatanan rane Tagua

‘ascarpe harmands sk! B Com) AG

(tins marrabarscs (Karz) How

> }0| lolx |>Jo}efo le tele | +

o}0| |s]o]=|o|n}olo]~/elo}=|

‘OWOM HALE: Doman, A Abuadant frequent, © Occasion RR
ed Bt species to be masked ia fst sing *
mative species to be mastid int wg **

187

Plant plot 5.6

>. Soukneweng, M_nonghaidy.W, Bovtavong

2 Sm pi (AC 3m
2 [ender eames ux. Lozee
£ jocermas pee! che & cam ACam
n (ian cambodanate vccrnte

ry aechics engutais Mave Taqane 8 Vahwre

; fcrovesiear

= Feary Pecka sea

z renee ripen St i
A carpus Dilger Few
3

.

a

(re Seu nue era
as B Rnotin | Peal

[Beistare bocca Raab Esse)

[eewanee se

(Cetphyinen pinterur Panch & Tree

foereus oe
[spice Oy toe 0 Gen

ev baraem a Mayer
ype cinvirm (cd | Wait x AM Gave

Tieenntoresn gyenarstere (Wig Aer Seragve

[ertonineen cf teesbodsemes vohoe & Togere Leerirosryiee ve 9

| ‘APOR SCALE 0 - Dominant A- Abundant, F-Frequeet. = Orcansona, 8 Rare
‘Ret soeien to br machi wing *

“eeeive sees tee marke i a ing

~}=|2)0]»Io|~| =Jo}>}=|

lolo

14/}>J0} Jololo}»| lo] »}eis |») |

188
Annex 1e-2. Summary of tree species list in the Survey Block 5

No | Scientific Name Local Name Family Tun Red
1 Acer laurinum now (Kuam) Sapindaceae
2 Aporosa terapleura ceiisay (Maud phou) Phyllanthaceae
3 Aporosa yunnanensis céisn tummy (Maud bai-laem) Phyllanthaceae
4 Balakata baccata Suwa (Lab lae) Euphorbiaceae
5 Benkara Soren (Khat khao) Rubiaceae
6 Calophyllum pisiferam nzéiy (Ka thueng) Calophyllaceae
7 Camellia kissii oiijjoww (Miang arm) Theaceae
8 Camellia sp.1 oij3) (Miang) Theaceae
9 | Castanopsis acuminatissima fife (Kor deau) Fagaceae
10__| Cinnamomum curvifolium ‘¥O) (Juang) Lauraceae
11__| Cimamomum 30) Juang) Lauraceae
12__| Diospyros ointiis (Mak keau) Ebenaceae
13 | Elaeocarpus griffithii yu (Moun) Elaeocarpaceae
14 __| Engelhardtia serrata tog jouw (Phao khiew) Juglandraceae
15 __| Garcinia pedunculata ut) (Som mong) Clusiaceae
16 | Gardenia yous) (Phout pha) Rubiaceae
17__| Gironniera subaequoalis onyecuyts (Hang maeng-ai) Cannabaceae
18 _| Gomphandra tu (Phou pha) Stemonuraceae
19 | Goniothalamus cBayyruey (Khao-larm dong) Annonaceae
20 | Gymnanthes remota dn (Pik) Euphorbiaceae
21 __| Heptapleurum cambodianum &ny (Tang) Araliaceae
22__| Ilex chapaensis tangy (Khai mod sapa) Aquifoliaceae
23 _| Mlicium tenuifolium uur (Chan ban) Schisandraceae
24 Suman (Lindara Kan-

Lindera annamensis daeng) Lauraceae
25 _| Lithocarpus harmandii (Kor man) Fagaceae
26 _| Lithocarpus pierrei niin (Kor Kak) Fagaceae
27 __| Litsea cambodianum dyexcoun (Bong khmer) Lauraceae
28 _| Litsea martabanica thdyneu (Mee bonghom) Lauraceae
29 csyneutucau (Tong Hom bai

Machilus angustifolia khaeb) Lauraceae
30 __| Mastixia pentandra subsp. cambodiana | oW1Ntt|U (Mak thern) Cornaceae
31__| Microtropis 2990) (Khang daeng) Celastraceae
32__| Nageia fleuryi wzuitdi (Phaya mai) Podocarpaceae NT
33__| Neolitsea zeylanica tucéioudh (Fai deuanha) Lauraceae
34 | Nephelium hypoleucum &au (Kho lane) Sapindaceae
35 Pinus kesiya (cUnawtu (Peak sambai) Pinaceae
36 _| Pittosporum paucifloram guosniey (Soum dok-noi) Pittosporaceae VU
37__ | Podocarpus pilgeri nyas) (Ka-dong) Podocarpaceae
38 | Polyalthia wninfin (Namtao kok) Annonaceae
39 __| Polygala tonkinensis Gngtn (Tang kai) Polygalaceae
40__| Psychotria gnitn (Douk kai) Rubiaceae
41__| Quercus n (Kor) Fagaceae
42__ | Semecarpus reticulata uifig9 (Namkieng dam) Anacardiaceae

43__| symplocos theifolia ceiisnéiy (Maud dong) Symplocaceae

44 _| symplocos wikstroemiifolia aeuui (Khom pa) Symplocaceae

45 _| Syzygium antisepticum azc{inuny (Samek deang) Myrtaceae

46 | Syzygium claviflorum nidwiv (Wha hin) Myrtaceae

47 __| syzygium ida (Wha) Myrtaceae

48 __| Ternstroemia gymnanthera cen (Mueak) Pentaphylacaceae
49 _| Toxicodendron succedaneum tun (Ben hak) Anacardiaceae
50 ta9¢ij (Seng dong)

Xanthophyllum sp.1

Polygalaceae

190

Annex 2. List of mammal records from the survey area

1
2
3
4
5
ge et
7 x
8 L x
9 b
10 L
11 L x x x
H Se SE an x x
13 M_ ex le
4 H x [x x 51s
15 H xe) es |x | x x x |x
16 M arab ak: x 2 | 2 | ele
17 H | @ |e tx z|_s x
18 H "iE aE ae ae x x ¥ cx
19 H x |x x Ie x x x1 x
H |e) ae |e | oe x x x
H [aR SE 2b ee SESE x x
H =e [es 5s
H x [1s |e |e x a me
H exe x a ar
M = ee (ae ie ee x x
x x
L x
M aE x & Tx
M eg x ~
Hi ba an: x x
H Ee x x x
x | x
x x
M x x |x
M x zz
M. <2 T
M a a an aE
M x |x ¥ [x
M
™
L 0 x cis
L 0 x a ie

3 ar ae Se: x x

4 i rr M_ xx Ue Es x

45 |Common Palm Civet |Paradoxurus: Om M x | xe Ts x x

46 |Owston's: le owstoni Lai Phatkhon | EN L aE: x x

47_|Yellow Throated Marten lartes | M x x xX x x x

48_|Smooth coated Otter Lutrogale perspicillata__|Nak Khon Lep vu M. x [xx x

49 urea kin pu H Xj) x) x) x x

50_|Small Asian Mongoose sjavanicus jon Phonenoy H xX _| xX | X x x

51_ [Asiatic Black Bear Ursus thibetanus lee Khouy vu H x x

52 |Sun Bear Ursus malayanus Mee Ma vu H oO x x x x x x x x

53 |Great Hog Badger collaris ‘Mou Leung w M x ss Tx SCs x
Ferret Badger ‘moschata ja Leung H ° x se Te x [x Tx Tx

55. Cat H oO x x x x x x

56 _|Chinese Serow vu H ¥. x x x x x x z

57 [Red Muntjac juntiacus muntjac Fan Hu o xi x x ics es Ce Ds

58_|Annamite |Muntiacus truongson Fan Moh H 0 x x x x x x x x x x

59 |Sambar Deer jervus unicolor vu H oO x x x x x x x xX x

60 [Chinese Goral jorhedus greseus Pha we M x |

$1 Si Rabbit timminsi Ka tai tai sua EN M

‘Remarks: Level of Report Confidence: L = Low, M = Medium and H = High; Level of Detection: 0 = Occasional, F = Frequent, C = Common;

192

